CORRECTED NOTICE OF ALLOWABILITY
The purpose of this Corrected Notice of Allowability is to correct the numbering of claims with respect to claims 44.  There are duplicate claim numbers 44, thus the second claim 44 is renumbered to claim 45.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 44, line 1;  “44.  The method of claim 23, wherein said ratio is greater than 100” has been replaced by --45.  The method of claim 23, wherein said ratio is greater than 100.-- 


Allowable Subject Matter
Claims 21-45 are allowed.

Reasons for allowance have not changed and are set forth below for convenience.
The following is an examiner’s statement of reasons for allowance: Applicant’s Declaration submitted 20 January 2022, in combination with the claim amendments is persuasive in overcoming the prior art of record.
The closest prior art of record, known by Willis et al. (US Serial No. 2016/0067921), teaches method for printing a three dimensional object comprising, moving a build plate in a vat of liquid including a photoactive resin (adjacent to a build surface); creating a photoinhibition layer within the liquid directly adjacent a window of the vat by directing a first light through the window into the liquid (exposing to a first light), the first light having a first wavelength selected to produce photoinhibition; and creating a solid structure on the build plate from the photoactive resin within a photoinitiation layer of the liquid by directing a second light through the window into the liquid (exposing to a second light), where the photoinitiation layer resides between the photoinhibition layer and the build plate, and the second light has a second wavelength different than the first wavelength [0006; clm1].
Willis et al. teaches the photoactive resin comprising camphor quinone as a photoinitiator, ethyl-dimethyl-amino benzoate as a co-initiator, and tetraethylthiuram disulfide (TEDS) as a photoinhibitor [claim 6; 0042, 0047].  Willis et al. teaches acrylate monomers and/or oligomers of (meth)acrylates are suitable used in the present invention, specifically triethylene glycol dimethacrylate, GenomerTM 1122, and GenomerTM 4230 [0047].  Willis et al. teaches the photoinitiation wavelength is approximately 460 nm (first light), and the photoinhibition wavelength is approximately 365 nm (second light) [0037].  
Willis et al. fails to teach wherein a ratio of (i) a rate of formation of said polymeric material upon exposure to said first light relative to (ii) a rate of formation of said polymeric material upon exposure to said second light is greater than 8.  Applicant’s Declaration, submitted 20 January 2021, shows the resulting ratio of the mixture samples of Willis was 7.4, thus providing persuasive evidence to overcome the teachings of Willis et al.  Willis et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the taught invention having a ratio of 7.4, to the specifically claimed method for printing a 3D object, comprising a mixture having a rate of formation ratio of greater than 8, as explicitly required by the instant application.  Such a reconstruction of the claims would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767